In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0404V
                                          UNPUBLISHED


    THOMAS BEDELL, an incompetent, by                           Chief Special Master Corcoran
    and through his parent, natural
    guardian and legal guardian,                                Filed: September 25, 2020
    CHRISTINE BEDELL,
                                                                Special Processing Unit (SPU);
                         Petitioner,                            Petitioner’s Motion for a Decision
    v.                                                          Dismissing the Petition; Influenza
                                                                (Flu) Vaccine; Guillain-Barre
    SECRETARY OF HEALTH AND                                     Syndrome (GBS)
    HUMAN SERVICES,

                         Respondent.


Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                                                 DECISION1

       On March 19, 2019, Christine Bedell filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”), on behalf of her son, Thomas Bedell. Petitioner alleges that her son
suffered Guillain-Barré Syndrome (“GBS”) after receiving an influenza vaccine on August
15, 2013. Petition at 1.

         On September 25, 2020, Petitioner moved for a decision dismissing her petition,
    acknowledging that insufficient evidence exists to demonstrate entitlement to



1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
    compensation. ECF No. 32.3 Petitioner acknowledged in her motion that neither she nor
    Respondent has been unable to obtain “any record confirming vaccine administration.”
    Id. at ¶ 1. “Without this supporting documentation, Petitioner understands that she will
    be unable to prove that she is entitled to compensation in the Vaccine Program.” Id.
    Petitioner indicated that she “understands that a decision against her by the Special
    Master dismissing her petition will result in a judgement against her . . . [and] has been
    advised that such a judgment will end all of her rights in the Vaccine Program.” Id. at ¶
    3.

        To receive compensation under the Program, Petitioner must prove that her son
received a vaccine covered by the Vaccine Program and then suffered either 1) a “Table
Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding to a covered
vaccine, or 2) an injury that was actually caused by a covered vaccine. See §§ 13(a)(1)(A)
and 11(c)(1). Examination of the record shows there is no evidence that Petitioner
received an influenza vaccine on August 15, 2013 as alleged.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the medical
records or by a medical opinion. § 13(a)(1). In this case, the record does not contain
medical records or a medical opinion sufficient to demonstrate that Petitioner received or
was injured by a vaccine covered by the Vaccine Program. For these reasons, and in
accordance with § 12(d)(3)(A), Petitioner’s claim for compensation is DENIED and
this case is DISMISSED for insufficient proof. The Clerk shall enter judgment
accordingly.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Although Petitioner filed her motion using the CM/ECF event for a motion to dismiss pursuant to Vaccine
Rule 21(a), it is clear that Petitioner intended to file a motion to dismiss which would result in a judgement.
Petitioner altered the docket text to include the description “MOTION to Dismiss”, and the title of her motion
is “Petitioner’s Motion for Decision Dismissing Petition.” Furthermore, in the motion, Petitioner
acknowledges that her request will result in a decision (as opposed to an order concluding proceedings)
and later judgement which she can reject to preserve any future civil claim.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2